Citation Nr: 1408993	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-41 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1967 and from June 1972 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In January 2008 rating decision, the Veteran's claim for a TDIU was denied.  The Veteran did not appeal the January 2008 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period, thus it is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  However, the Veteran filed a subsequent TDIU claim in January 2010, which is the basis of this appeal.  A TDIU claim is a claim for an appropriate rating, rather than a claim of entitlement to service connection, therefore, it can be reopened at any time without the need to submit new and material evidence.

The Veteran provided testimony at a RO hearing in November 2011.  The transcript of the November 2011 proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds the December 2011 VA general examination report and the January 2012 posttraumatic stress disorder (PTSD) examination report are both inadequate for adjudicating the Veteran's TDIU claim.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The December 2011 VA general examination report was procured for the purpose of offering an opinion with respect to the Veteran's TDIU claim; however, the December 2011 VA examiner provided a rationale which merely stated that none of the Veteran's non service-connected disabilities render him unemployable.  The December 2011 VA examiner did not address the Veteran's service-connected disabilities in the rationale, which is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the January 2012 PTSD examination report only addressed the Veteran's PTSD and depressive symptoms but did not comment on Veteran's additional service connected disabilities of tinnitus or left ear hearing loss and the record is insufficient for the Board to make the determination regarding the overall effect of the Veteran's service connected disabilities.  Thus, a new VA examination for the Veteran's TDIU claim is warranted.

The Board also notes that the Veteran receives treatment from the Boise VA Medical Center (VAMC) in Boise, Idaho.  Thus, on remand updated treatment records from the Boise VAMC, and any associated outpatient clinics, from November 2011 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.   Obtain updated VA treatment records from November 2011 to the present, from the Boise VAMC and any associated outpatient clinics, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule an examination from a Vocational Rehabilitation Specialist to obtain an opinion with respect to the TDIU claim.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of any non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


